Case: 14-50225      Document: 00512895921         Page: 1    Date Filed: 01/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50225
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 9, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO J. MARTINEZ-MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-2444-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Francisco J. Martinez-Medina appeals the 57-
months, within-guidelines prison sentence he received following his guilty plea
conviction for illegal reentry. For the first time on appeal, he challenges the
substantive reasonableness of his sentence, insisting that it is greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). In support of
this claim, Martinez-Medina contends that U.S.S.G. § 2L1.2, the illegal reentry


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50225     Document: 00512895921     Page: 2   Date Filed: 01/09/2015


                                  No. 14-50225

guideline, double counted his prior drug trafficking offense, resulting in a
guidelines range that overstated the seriousness of his criminal history. He
also contends that the district court failed to give adequate consideration to his
cultural assimilation, education, employment history, and family ties; to his
alcohol addiction; and to his assertions that a long sentence was unnecessary
to provide adequate deterrence to criminal conduct. Finally, Martinez-Medina
argues that a presumption of reasonableness should not apply to his within-
guidelines sentence on appellate review because § 2L1.2 is not supported by
empirical data and national experience. He correctly concedes, however, that
this argument is foreclosed by circuit precedent.          See United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009); United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009).
      Our review is limited to plain error because Martinez-Medina did not
object to the substantive reasonableness of his sentence in the district court.
See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Martinez-
Medina has not demonstrated plain error in connection with his sentence. The
district court considered his mitigation arguments, concluded that the
applicable guidelines range was reasonable, and imposed a sentence at the
bottom of the range. Martinez-Medina has not shown that his sentence fails
to account for a § 3553(a) factor, “gives significant weight to an irrelevant or
improper factor, or [ ] represents a clear error of judgment in balancing
sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
Rather, his contentions essentially constitute a disagreement with the district
court’s weighing of the § 3553(a) factors. We do not, however, reweigh the §
3553(a) factors on appeal or reexamine their relative import. See Gall v.
United States, 552 U.S. 38, 51 (2007).           Martinez-Medina’s claims are
insufficient to rebut the presumption of reasonableness. See Duarte, 569 F.3d
2
    Case: 14-50225   Document: 00512895921   Page: 3   Date Filed: 01/09/2015


                              No. 14-50225

at 529-31; United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008).
     The judgment of the district court is AFFIRMED.




                                    3